Citation Nr: 1617918	
Decision Date: 05/04/16    Archive Date: 05/13/16

DOCKET NO.  12-24 112A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Gainesville, Florida


THE ISSUES

1.  Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Satilla Specialty Physicians on December 1, 2010.

2.  Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on August 24, 2014.

3.  Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on April 29, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1979 to July 1987 and November 1990 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions of the Department of Veterans Affairs (VA) Medical Center (VAMC) in Gainesville, Florida. 

In his November 2015 substantive appeal, the Veteran requested a hearing before the Board in conjunction with his claims.  However, in correspondence received in March 2016, the Veteran expressed that he no longer desired to attend a Board hearing and asked that his claim proceed forward at the Board.  The Board thus finds that the Veteran's hearing request is withdrawn, such that appellate review may proceed.


FINDINGS OF FACT

1.  The Veteran underwent a follow-up assessment at Satilla Specialty Physicians on December 1, 2010 after his cardiac stent placements.

2.  The Veteran received treatment at the Mayo Clinic-Waycross on August 24, 2014, for heat stroke.

3.  The Veteran received treatment at the Mayo Clinic-Waycross on April 29, 2015, for back pain.

4.  The Veteran is financially liable for the treatment he received at Satilla Specialty Physicians and the Mayo Clinic-Waycross on December 1, 2010, August 24, 2014 and April 29, 2015 respectively.

5.  On the dates of the treatment, the Veteran was not enrolled in any medical insurance plan.

6.  The Veteran is enrolled in the VA health care system, and received treatment at the Gainesville VAMC within the 24 month periods prior to December 1, 2010, August 24, 2014 and April 29, 2015.

7.  VA facilities were feasibly available to the Veteran, and attempts to avail himself of those VA facilities would not have been hazardous to his life or health on December 1, 2010.

8.  VA facilities were not feasibly available to the Veteran, and attempts to avail himself of a VA facility would have been hazardous to his health on August 24, 2014 and April 29, 2015.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Satilla Specialty Physicians on December 1, 2010, have not been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).

2.  The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on August 24, 2014, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).

3.  The criteria for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on April 29, 2015, have been met.  38 U.S.C.A. § 1725 (West 2014); 38 C.F.R. § 17.1002 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA must assist a claimant at the time he or she files a claim for benefits. 
38 U.S.C.A. §§ 5100 , 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§ 3.159 (2015).  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claim.  38 U.S.C.A. § 5103(a) ; 38 C.F.R. 
§ 3.159(b)(1).  There is no indication in these provisions, however, that Congress intended to revise the unique, specific claim provisions of 38 U.S.C. Chapter 17 
38 C.F.R. §§ 17.120-17.132; Barger v. Principi, 16 Vet. App. 132 (2002).

In this regard, the provisions of Chapter 17 of 38 U.S.C.A., and 38 C.F.R. Part 17, contain their own notice requirements.  Regulations at 38 C.F.R. § 17.120-32  discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  A claimant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  38 C.F.R. § 17.124.  When a claim for payment/reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the Veteran of its reasons and basis for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 17 of Chapter 38.  38 C.F.R. § 17.132 .

With regard to the Veteran's claim for reimbursement of unauthorized medical expenses for treatment received at Satilla Specialty Physician on December 1, 2010, a February 2011 letter from the VAMC explained to the Veteran the evidence necessary to substantiate his claim.  Thereafter a February 2011 letter explained to the Veteran the basis for the denial of the claim for the benefits sought and notified him of his appellate rights.  There is no indication that there is any relevant evidence outstanding in this claim. The Board finds the current record sufficient to make a decision on this claim.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384   (1993).

In addition, the evidence currently of record is sufficient to substantiate the Veteran's claims for entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on August 24, 2014 and April 29, 2015.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015) in relation to these claims.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

General Legal Criteria

Reimbursement for unauthorized medical expenses may be made pursuant to 38 U.S.C.A. § 1725 (West 2014).  To be eligible for payment or reimbursement, the claimant has to satisfy all of the following criteria:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002 (2015).

Factual Background and Analysis

Initially, the Board observes that the resolution of the above-noted claims involves the application of identical law to relatively similar facts.  As such, the issues will be addressed together.

By way of background, the Board notes the Veteran has received his primary medical care at the Gainesville VAMC since at least 2006.  However, the Veteran resides roughly 130 miles, or two hours driving distance, from this facility.  The record indicates the Veteran received non-VA private medical treatment on December 1, 2010, August 24, 2014 and April 29, 2015 at the Satilla Regional Medical Center (RMC) and Mayo Clinic-Waycross.  He initiated claims with the Gainesville VAMC for payment of or reimbursement for unpaid medical expenses relative to these periods of treatment.  When his claims were denied by the VAMC, these appeals timely followed.  

The treatment reports provided by the Veteran indicate he received emergency treatment at the Satilla RMC on November 23, 2010.  At that time, the Veteran was experiencing chest pain on the left side, with radiating pain to the back as well as the right side of his chest.  He was also experiencing some diaphoresis, as well as palpitations and some weakness.  Thereafter, the Veteran underwent a cardiac catheterization on November 26th, which revealed a 90 percent tubular stenosis and large ramus in the medius branch.  At that time, two stents were placed.  He was subsequently discharged home.  On December 1, 2010, the Veteran was seen at the Satilla RMC for a follow up consultation.  He denied experiencing any of the above-reported symptoms, but did indicate he continued to experience achiness and fatigue.  In sum, his treating cardiac physician indicated he had "gotten a good result" from his stenting procedure.  He incurred a $72 bill for this follow-up.  


The Veteran subsequently received emergency center treatment at the Mayo Clinic-Waycross on August 24, 2014 and April 29, 2015.  The evidence shows the Veteran contacted the Gainesville VAMC on August 24, 2014, and stated he was experiencing dizziness, with a tingling feeling going down one side of his face and arm.  He also reported some facial weakness.  The nurse he spoke with at the Gainesville VAMC noted his positive history of heart disease and hypertension.  At that time, he was informed that he should "consider calling an ambulance," and that he needed to see a doctor immediately in the emergency room.  He then reported to the Mayo Clinic-Waycross, where he was diagnosed with heat exhaustion.  

The Veteran was then treated in the emergency room at the Mayo Clinic-Waycross for back pain that radiated to his left leg on April 29, 2015.  The record again shows the Veteran contacted the Gainesville VAMC prior to seeking emergency treatment.  He stated he was having significant back pain, for which he had already attempted self-medication.  He was advised that he should seek treatment at the Lake City VAMC emergency room.  The Board notes this facility is roughly 95 miles from his home, and certainly is a factor in determining the reasonableness of his decision to seek non-VA treatment.  At that time, the Veteran indicated he did not have transportation to Lake City, and also reported he did not feel he could make such a trip in his present state of health.  Thereafter, he was advised to contact his pain doctor to see if he could be seen earlier.  He stated he would try, and if not, would seek treatment at the Mayo Clinic-Waycross emergency room.  He subsequently did report to the Mayo Clinic, where he was provided a steroid injection.  The Veteran has received an invoice from the Mayo Clinic-Waycross totaling $1,437 and $1393 for services provided on August 24, 2014 and April 29, 2015 respectively.  

The Gainesville VAMC has determined the Veteran was not enrolled in any medical insurance plan on December 1, 2010, August 24, 2014, or April 29, 2015.  However, he was found to have been enrolled in the VA health care system, and to have received treatment at the Gainesville VAMC within the 24 month period prior to the above dates.  Based on these facts, the Veteran has satisfied all administrative requirements for payment or reimbursement of his December 1, 2010, August 24, 2014 and April 29, 2015 emergency department medical expenses.  Therefore, the central issues that must be resolved in this case are: a) whether VA facilities were feasibly available to the Veteran; and b) whether a prudent lay person in the Veteran's position would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health on December 1, 2010, August 24, 2014 and April 29, 2015.  

The Gainesville VAMC has determined a VA medical facility was readily available in the Veteran's geographic area, and his medical condition was not so emergent that delay in seeking care would have posed a risk to his life or health on any of the above-noted dates.  Relative to the Veteran's follow-up consultation on December 1, 2010, the Board agrees.  Though the Board does acknowledge the Veteran to have been in an emergent health state on November 23, 2010, as a result of his cardiac event which required a double stent implantation, there is simply no evidence showing this emergent state persisted following his discharge from the Satilla RMC.  In fact, the Veteran reported he was feeling good as a result of the procedure during his December 1, 2010 consultation.  The Board notes that according to 38 U.S.C.A. §§ 1725 and 1728, payment for medical expenses past the point of stabilization is only authorized when a VA or other Federal facility was not feasibly available.  In this case, the Board finds a follow-up consultation with a VA provider at the Gainesville VAMC was feasible, as the Veteran was no longer in an emergent state of health and the evidence shows he regularly received medical treatment at the Gainesville VAMC.  Though the Veteran understandably felt compelled to seek follow-up consultation from the private clinician that performed his cardiac stent procedure, the above-noted law provides for reimbursement for emergent care only.  In sum, the Board finds the Veteran did not seek emergency treatment on December 1, 2010. 

However, with regard to the treatment received at the Mayo Clinic-Waycross on August 24, 2014 and April 29, 2015, the Board disagrees with the decision rendered by the Gainesville VAMC.  Specifically, the Board finds a reasonable lay person in the Veteran's position may have very likely felt his life or health would have been placed in jeopardy if he failed to obtain emergent non-VA care, based on the symptoms the Veteran was experiencing on those dates.  In fact, the Veteran was specifically advised to seek immediate medical attention, or to call an ambulance on August 24, 2014.  The Board notes the Gainesville VAMC wholly failed to explain how or why it rendered these decisions.  As noted above, the Veteran resides roughly 95 miles from the Lake City VAMC and roughly 130 miles from the Gainesville VAMC.  Based on these facts, the Board finds a prudent lay person in the Veteran's position would not have attempted to avail himself of a facility that was well over an hour drive from his location, as he very well may have felt his life or health would be placed at risk.    

At the time of his August 24, 2014 visit to the Mayo Clinic, the Veteran asserted he was experiencing dizziness, tingling in his face, and facial weakness.  Given his past medical history, which includes both cardiac disease and hypertension, it is patently understandable that the Veteran may have felt these manifestations represented the onset of a significant health emergency such as a heart attack or stroke.  On April 29, 2015, the Veteran reported such significant back pain that he felt his back was "out."  Though the Board recognizes this event likely did not represent a threat to the Veteran's life, the law indicates a threat to health occurs when a reasonably prudent individual would have believed a serious impairment to bodily functions would have resulted in the absence of emergent non-VA care.  In this case, the Veteran reported experiencing significant back pain that radiated to his leg.  His treatment notes from the Mayo Clinic indicate his condition was of sufficient severity as to require a steroid injection.  

The Board finds a prudent lay person would find the symptoms he was experiencing constituted a risk to their health or bodily integrity on both August 24, 2014 and April 29, 2015.  Moreover, the Board observes that 38 C.F.R. § 17.1002(b) expressly indicates this standard "would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity...including severe pain."  Based on the Veteran's prior medical history that included a cardiac event requiring a double stent placement, the Board finds a prudent lay person experiencing the above-noted symptoms on August 24, 2014 would have indeed reasonably expected that delay in seeking immediate medical attention would have been hazardous to their health.  The Board also finds the Veteran was experiencing sufficient back pain on April 29, 2015 as to constitute an emergency medical condition pursuant to 38 C.F.R. § 17.1002(b).  In each case, the Board finds a 95 to 130 mile drive to a VA facility simply was not feasible.  

In sum, the Board finds all of the criteria under 38 U.S.C.A. § 1725 have been met, and as such, the payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on August 24, 2014 and April 29, 2015 is warranted. 


ORDER

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Satilla Specialty Physicians on December 1, 2010, is denied.

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on August 24, 2014, is granted.

Entitlement to payment of or reimbursement for unauthorized medical expenses for treatment received at Mayo Clinic-Waycross on April 29, 2015, is granted.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


